Legenda

a Concessão mineira n.º MNC000129

colo) N/o/on] [colo]

5

Limites Administrativos do IGP - COP 2071
Baso cartográfica do IGcoE à escala 125.000
Sistema de coordenadas: Datum 73, Hayford-Gauss IPCC (Melia)

PB Concessão mineira Escala 1:30.000
Nº de Cadastro: MNC000129 Desenho nº 587/DAT/2012
| Denominação: BANJAS/POÇO ROMANO
Direcção Geral Concessionário: A.M. - ALMADA MINING, S.A. Data: 06-11-2012
de Energia e Geologia Substância: Au e Ag

Divisão de Apoio Transversal Área (ha): 524,525 Susana Nogueira
Concelho(s): Gondomar e Paredes

Executado por:

